USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH#:
DATE FILED: g ~ POT -/4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MAXIM H. WALDBAUM, :
Plaintiff,
18-cv-4225 (ALC)
-against-
: OPINION & ORDER
LAUFER DELENA CADICINA JENSEN & BOYD, :
LLC, MARIO DELMONACO, and MICHELLE :
BENEDEK-BARONE, :
Defendants. :
x

 

ANDREW L. CARTER, JR., District Judge:
SYLLABUS

In 2001, Maxim H. Waldbaum, a lawyer, divorced his ex-wife. Pursuant to divorce
proceedings, Mr. Waldbum was paying upwards of $20,000 a month to his ex-wife in alimony
and child support. In 2011, economic factors, increasing age, and a decreasing number of clients
led to Mr. Waldbaum’s termination from a high salaried job at a New York law firm. Mr.
Waldbaum was no longer able to satisfy his monthly payment obligations. Mr. Waldbaum’s
inability to pay led his ex-wife to hire Laufer, Delena, Cadicina, Jensen & Boyd (hereinafter,
“Laufer”), a New Jersey law firm, to obtain the full monthly payment she was owed. Mr.
Waldbaum, the Plaintiff in this action, is now suing Laufer and two lawyers at that firm
(hereinafter, “Defendants”). !

From 2008 on, Mr. Waldbaum (hereinafter, “Plaintiff” or “Mr. Waldbaum”) experienced
sporadic employment. Of note, Plaintiff worked for two law firms: Eaton and Van Winkle,

PLLC (hereinafter, “Eaton”) and Rimon, PC (hereinafter, “Rimon”). Despite his employment as

 

' Plaintiff names two individual lawyers representing his ex-wife, Mario Delmonaco (“Mr. Delmonaco”) and
Michelle Benedek-Barone (“Ms. Benedek-Barone”), as Defendants in this action.

COPIES MAILED

 
a lawyer, Plaintiff still asserted he could not pay the monthly amount of support owed to his ex-
wife. Shortly thereafter, the monthly amount was lowered.

In response to Plaintiff's constant representations of his inability to pay, Laufer, via the
services of Ms. Benedek-Barone and Mr. Delmonaco, continued to aggressively seek full
payment by securing court orders, seeking to garnish his wages, and trying to incarcerate
Plaintiff for his continuous failure to pay. More specifically, Defendants obtained a withholding
order, garnishing Plaintiff's wages directly from his then-employer, Eaton. The amount sought
from Eaton exceeded what Eaton paid Plaintiff monthly. Defendants also attempted to garnish
wages directly from Mr. Waldbaum’s subsequent employer, Rimon. Plaintiff claims that by
harassing him with aggressive tactics, including baseless litigation, Defendants interfered with
his law practice and career prospects. Plaintiff further asserts Defendants harassed his employers
by way of baseless accusations of conspiracy.

In this action based on diversity of citizenship jurisdiction, Plaintiff asserts two causes of
action: tortious interference with contractual relationships and tortious interference with business
relationships. Plaintiff also seeks declaratory relief under 28 U.S.C. §§ 2201-2202.”

For the following reasons, Plaintiff's Complaint is dismissed in its entirety. The
Defendants’ Motion to Dismiss is granted.

PROCEDURAL HISTORY
Mr. Waldbaum initiated this action on May 11, 2018, and he filed a Complaint on May
‘15, 2018. ECF Nos. 1, 5. Plaintiff first amended his Complaint on July 25, 2018. ECF No. 10
(“FAC”). Mr. Waldbaum amended the Complaint for a second time on July 27, 2018. ECF No.

19 (“SAC”). Following the filing of the SAC, the Parties submitted a series of Letters pertaining

 

2 Although the Third Count in Plaintiff's Complaint is a claim for Declaratory relief under 28 U.S.C. §§ 2201-2202,
Plaintiff fails to specify the nature of the declaratory relief sought. See TAC 4 58-64.

2

 
to Defendants’ August 23, 2018 request for a pre-motion conference. ECF Nos. 27-32. On
October 24, 2018, the Court held a Status Conference to address the Letters and multiple
additional filings. ECF Nos. 33-39. Pursuant to an Order from the Court, the Parties submitted a
Joint Status Report on November 7, 2018, updating the Court on settlement discussions as well
as informing the Court that Defendants wished to move forward with a motion to dismiss. ECF
Nos. 39-40. Pursuant to the briefing schedule proposed by the Parties, Plaintiff filed his Third
Amended Complaint (“TAC”) on November 14, 2018.7 ECF Nos. 42, 44. Defendants filed their
Motion to Dismiss on November 30, 2018. ECF No. 45. Plaintiff filed an Opposition on
December 14, 2018. ECF No. 46. Defendants replied on December 21, 2018. ECF No. 47.

Defendants’ Motion is deemed fully briefed. After careful consideration, Defendants’
Motion to Dismiss is hereby GRANTED.

BACKGROUND‘

Mr. Waldbaum is an attorney who has spent much of his career living and practicing law
in New York. ECF No. 44, § 8 (‘TAC”). In 2001, Plaintiff divorced his ex-spouse. Id. { 9.
Pursuant to divorce proceedings, Mr. Waldbaum paid his ex-spouse roughly two million dollars
in alimony and child support over a span of eight years. Jd. 10. Mr. Waldbaum claims that, at
various points following the divorce, he and his ex-spouse agreed to reduce the support payments
owed in light of the 2008 financial crisis and the impact it had on Mr. Waldbaum’s employment.
Id. §§ 10-11. In 2010, Plaintiff's ex-spouse, via Defendants, initiated a proceeding in

matrimonial court in New Jersey seeking the full amount Plaintiff owed in support prior to the

 

3 Due to multiple deficient docket entries, the Parties Motions were subsequently refiled on January 7-9, 2018,
respectively. ECF Nos. 48-51.

4 When determining whether to dismiss a case, the court accepts as true all factual allegations in the complaint and
draws ali reasonable inferences in the plaintiff's favor. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.
2011). Pursuant to that standard, this recitation of facts is based on Plaintiff's Third Amended Complaint and
accompanying submissions. See ECF No. 44.

 

 
financial crisis — around $20,000 per month — despite the previously negotiated reduction
agreements Id. ¥ 11.

In 2012, as the matrimonial battles wore on, Mr. Waldbaum secured employment with
New York based law firm Eaton & Van Winkle PLLC (“Eaton”). Jd. 12. Mr. Waldbaum and
Eaton executed an employment agreement (hereinafter, the “Employment Agreement’’) outlining
the nature of his role with Eaton and his compensation structure. Id. J 12-13.; TAC Ex 1
(“Emp’t Contract”). According to the Complaint, the Employment Contract required Eaton to
provide “certain support to Plaintiff and Plaintiff to receive compensation for (1) work he
performed for the firm; (2) work the firm gave him to perform for others, particularly other
partners, in the firm; (3) work other partners and other employees of the firm did for Plaintiff; (4)
other benefits that provided to all employees (sic).” Jd. | 13. Plaintiff contends that his
employment “heavily” relied on the support from the firm and his relationship with his
colleagues. Id. § 15. Mr. Waldbaum’s newfound employment with Eaton represented his sole
source of income, and he possessed no other assets or supplemental forms of income. Id. {J 15-
17.

In 2015, prior to a previously scheduled plenary hearing in New Jersey family court,
Plaintiff alleges that Defendants requested $25,000 in fees for litigation costs and expenses. Id. {
18. Plaintiff was unable to pay the requested fees, and the court entered a Default Order against
Plaintiff on October 22, 2015. Jd. Defendants were awarded over $150,000 in fees and placed a
lien on Plaintiffs current spouse’s properties located in New York. Jd. At some point thereafter,
Defendants involved the Probation Department of the Superior Court of New Jersey
(“Probation”) to oversee the case. Id. § 19. On December 1, 2015, Probation issued Eaton a

Notice of Income Withholding Order (“TWO”) pursuant to the Uniform Interstate Family

 
Support Act (“UIFSA”). Id. § 20. The IWO garnished $8,250 a month from Plaintiff's monthly
income. Jd. Plaintiff alleges that prior to receiving the [WO, Eaton informed him that his
monthly income would be $7,000. Jd. § 21. Upon realizing that the WO would be impossible to
comply with, Eaton advised Probation of the issue. Jd. J 22.

Following the issuance of the [WO, Defendants returned to court in New Jersey seeking a
bench warrant with a release fee of $100,000. Jd. § 23. However, due to Plaintiffs inability to
pay, the court vacated the bench warrant. Jd. Mr. Waldbaum supplements his claims by asserting
that Defendants knew that Probation and the New Jersey court were engaged in conflicting
proceedings, yet they failed to inform the two agencies of the inconsistent actions taken by the
other. Jd. Furthermore, even though the [WO was also issued to the Social Security
Administration (“SSA”) and the Internal Revenue Service (“IRS”), Mr. Waldbaum claims that
Defendants specifically contacted and “sued” Eaton, Plaintiff's employer at the time. Jd. {J 25-
27. Plaintiff posits that, despite knowing that their client (Plaintiff's ex-spouse) was being
adequately provided for via the [WO, Defendants continued to “harass” Mr. Waldbaum with
subpoenas, court hearings, TROs, threats of sanctions, and allegations of a conspiracy theory
between Eaton and Plaintiff relating to Plaintiff's assets. Jd. § 30. Plaintiff declares that all of the
harassment occurred on the basis of withheld information from the Court — that Plaintiff was
adequately complying with the [WO and providing his ex-spouse with spousal support. Jd. As a
result of Defendants’ conduct, Plaintiff alleges that his relationship with Eaton soured and
eventually ceased to exist. Jd. {¥ 30-31.

In October of 2017, Eaton engaged in merger discussions with Offit Kurman (“Offit’”), a
Maryland-based law firm seeking to establish a New York presence. Jd. { 32. Initially, upon

learning that Eaton was prepared to go forward with the merger without Plaintiff, Offit hesitated

 
and withdrew their offer. Jd. However, on December 17, 2017, Plaintiff was made aware that the
merger would continue and Plaintiff would be the only partner who would not be offered a
position as a member of Offit, New York. Jd. 4 33. Mr. Waldbaum claims that Defendants’
constant harassment damaged Plaintiff's relationship with Eaton to the point that “open hostility
existed between members of the Executive Committee [at Eaton] and Plaintiff.” /d. Further, Mr.
Waldbaum asserts that it was Defendants’ conduct that ultimately led to his termination on
December 17, 2017. Id. ¥ 34.

Following his termination, Plaintiff states that he lived off only $200 a month as he
sought out new employment. Jd. Aside from providing Plaintiff with a stream of income, Mr.
Waldbaum declares that newfound employment would allow him to satisfy his only remaining
support obligation — opposing counsels’ fees. Jd. § 35. On May 1, 2018, Plaintiff secured
employment with the virtual law firm Rimon, PC (“Rimon”). Jd. J 38. Shortly thereafter,
Defendant Delmonaco sent a letter to New Jersey Court requesting that the Judge incarcerate
Plaintiff. Id. 7 39. Following Defendant Delmonaco’s initial correspondence with the Court, a
subsequent letter was sent indicating that Probation would be notified of his new employment
and ability to pay the outstanding $50,000 arrest warrant. Jd. J 40. These actions, Plaintiff
claims, are an intentional effort on the part of Defendants to destroy his new employment
relationship with Rimon. Jd. § 41.

In sum, Mr. Waldbaum alleges that Defendants abusive and unrelenting practices
destroyed his business relationships with Eaton and Offit, continue to threaten his employment
with Rimon, and made “Plaintiff and [his ex-spouse] financially destitute.” Jd. J] 33-34, 36, 41.
Plaintiff claims that Defendants still seek their attorneys’ fees and have turned to Plaintiff's

current spouse’s assets. Id. { 37.

 
STANDARD OF REVIEW

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff's] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 US. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The tenet that a court
must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of
action’s elements, supported by mere conclusory statements.” Jd. at 663.

DISCUSSION
I. Plaintiff has Failed to State a Claim for Tortious Interference with a Contract

Plaintiffs claim for tortious interference with a contract is governed by New York Law.
RSM Production Corp. v. Fridman, 643 F.Supp.2d 382, 405 (S.D.N.Y. 2009) (citing Kirch v.
Liberty Media Corp., 449 F.3d 388, 401-02 (2d Cir. 2006)). To prevail, a plaintiff must allege
five things: (1) the existence of a valid contract between the plaintiff and a third party; (2) the
defendant’s knowledge of the contract; (3) the defendant’s intentional procurement of the third-

party’s breach of contract without justification; (4) actual breach of the contract; and (5)

 
damages. Jd. Moreover, “the plaintiff must assert, with respect to each defendant, that the
defendant’s actions were the “but for” cause of the alleged breach.” Jd. To demonstrate “but for”
causation, a plaintiff must show that any breach would not have occurred but for the activities of
the defendant. Id.; see Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 828 (2d Cir. 1990)
(citing Special Event Entm’t v. Rockefeller Ctr., Inc., 548 F.Supp. 72, 78 (S.D.N.Y. 1978)). A
failure by a plaintiff to properly allege any individual element of a tortious interference with a
contract claim warrants dismissal of the claim. RSM Production Corp., 643 F.Supp.2d at 405.

Here, Plaintiff's Complaint fails to establish facts sufficient to support the essential
elements of a tortious interference claim.°

a. Plaintiff has Failed to Demonstrate a Breach of Contract

In order to succeed on a tortious interference with a contract claim, Mr. Waldbaum must
specifically allege that Eaton breached its contract with him. Cerveceria Modelo, S.A. De CLV. v.
USPA Accessories LLC, 2008 WL 1710910, *3 (S.D.N.Y. April 10, 2008) (collecting cases); see
Bruce Bzura, LLC v. Moss, 2018 WL 7858772, *5 (S.D.N.Y. Oct. 25, 2018) (collecting cases).
While Plaintiff states that Defendants “procured multiple breaches” of his contract with Eaton,
the “multiple breaches” that Plaintiff refers to are not indicated as obligations owed by Eaton to
Plaintiff in the Employment Contract provided to the Court by Plaintiff. Emp’t Contract.
Nowhere in the Employment Contract does it state that Eaton was required to allow Plaintiff to
be a “major player” in the marketing committee.® TAC { 30; see Emp’t Contract. Nor does it

require Eaton to “engage[] Plaintiff to work on EVW matter.” Jd. Or “discuss[] any potential

 

> Plaintiff's claim for tortious interference with a contract can only be liberally construed to apply to his employment
with Eaton. See Erickson v. Pardus, 551 U.S, 89, 94 (2007). Plaintiff does not allege a contract between him and
Offit, and there is no evidence of a breach of any contract Plaintiff had with Rimon. See RSM Production Corp.,
643F.Supp.2d 382; Emp’t Contract.

6 The only reference to marketing in the Employment Contract indicated that Plaintiff would receive a marketing
budget. Emp’t Contract J 8. At no point in the Third Amended Complaint does Plaintiff allege that he did not
receive a marketing budget. See Emp’t Contract.

 

 
work or cases/litigation with Plaintiff.” Jd. Or be “invited ... to be a part of any meetings with
clients and potential clients.” Jd. Moreover, the Employment Contract does not require Eaton to
cease from developing animosity towards Plaintiff. Id. While the Employment Contract indicates
that Plaintiff would be “invited to attend and ... encouraged to participate in” meetings amongst
Eaton partners, it also states that Plaintiff would not have a vote at such meetings. Emp’t
Contract § 2. What’s more, there is no requirement on the part of Eaton to include Plaintiff in
strategy meetings with clients. See id. While Plaintiff also alleges, in a conclusory fashion, that
Eaton “breached its fiduciary duty to withhold Plaintiff's employee’s benefit in fear of
Defendants’ threat to sue,” Plaintiff provides no further explanation, factual details, or
documentation supporting his claim. TAC 4 7. Finally, nowhere in the Employment Contract
does it state that Eaton and its partners are required to refer or consult with Plaintiff about
anything. Id. § 30; see Emp’t Contract.

Plaintiff's specifically enumerated alleged breaches, even if taken as true, are not
violations of the specific Employment Contract on which Plaintiff bases his TAC. Thus, Plaintiff
has not alleged a breach of contract and has failed to satisfy an element of a tortious interference
with a contract claim. See RSM Production Corp., 643 F.Supp.2d at 405.

b. Plaintiff has Failed to Allege Facts Sufficient to Demonstrate that Defendants
were the “But For” Cause of Any Alleged Breach

Even if the Court were to find that Plaintiff alleged facts sufficient to give rise to the
plausible inference that Eaton breached the Employment Contract, there is no indication that
Eaton would not have terminated Plaintiff’s employment prior to the merger. In other words,
Plaintiff does not allege that Defendants’ conduct is the “but-for” cause of any alleged breach.
See Sharma, 916 F.2d at 828. Plaintiff makes offhand comments about his stature as an attorney

— “one of the best attorneys at [Eaton]” — but provides no evidence that Eaton was obligated or

 

 
inclined to retain him as a non-equity partner following the merger. TAC [ff 6, 33. Rather, the
Employment Contract provided by Plaintiff specifically states that “there is no assurance that
[Plaintiff] will be allowed to continue in such a relationship if you do not transition to equity
partner.” Emp’t Contract J 13. Thus, the Employment Contract itself indicates that Plaintiff's
status as a non-equity partner was not set in stone. /d. Plaintiff provides no factual allegations
that refute this, nor has Plaintiff provided the Court or based his claims around any other contract
that more thoroughly outlines the scope of his employment past 2012. Without more, Plaintiff
cannot plausibly claim that his termination prior to the merger would not have occurred in the
absence of Defendants’ conduct. See Farber, 648 F.3d at 104.

Plaintiff has not demonstrated that his termination would not have occurred “but-for”
Defendants seeking ways to ensure continued support payments and the satisfaction of
outstanding counsels’ fees. Thus, he has not alleged facts sufficient to support his claim, even if
the Court were to determine that the Eaton breached the Employment Contract.

Ul. ‘Plaintiff has Failed to State a Claim for Tortious Interference with a Prospective
Business Relationship

Aside from alleging tortious interference with a contract, Plaintiff also claims that
Defendants interfered with a prospective business relationship — another tort governed by the
laws of New York. RSM Production Corp., 643 F.Supp.2d at 410-11. In a similar fashion, to
successfully plead a claim for tortious interference with a prospective business relationship, a
Plaintiff must allege the following: (1) it had a business relationship with a third party; (2) the
defendant knew of that relationship and intentionally interfered with it; (3) the defendant acted
solely out of malice, or used dishonest, unfair, or improper means; and (4) the defendant’s
interference caused injury to the relationship. Jd. (citing Kirch, 449 F.3d at 400); see Carvel

Corp. v. Noonan, 350 F.3d 6, 17 (2d Cir. 2003). An important difference between a claim for

10

 
tortious interference with a business relationship and tortious interference with a contract is that a
claim for tortious interference with a business relationship “requires that the tortfeasor acted
solely out of malice or used wrongful means,” whereas a claim for tortious interference with a
contract requires only “improper conduct.” Cervecaria Modelo, 2008 WL 1710910, *4.

It is unclear from Plaintiff's TAC to which entities Mr. Waldbaum’s claim for tortious
interference with a prospective business relationship applies. See TAC. The TAC only makes
mention of Eaton. Jd. However, in an abundance of caution, the Court will also address
Plaintiffs claim for tortious interference with a prospective business relationship as it relates to
Offit and Rimon.

a. Plaintiff has Failed to Allege a Business Relationship with Offit

As stated, the first element of a tortious interference with a prospective business
relationship claim is that Plaintiff must demonstrate that it had a business relationship with a
third party. RSM Production Corp., 643 F.Supp.2d at 410-11. Here, there is no indication that
Mr. Waldbaum had a business relationship with Offit. There is no contract indicating
employment, nor was there any indication in Plaintiff's Employment contract with Eaton that he
necessarily had a business relationship with a third-party should Eaton decide to merge. See
Emp’t Contract. Plaintiff cannot exclusively rely on conclusory allegation of a business
relationship to support his claim for intentional interference with his potential relationship with
Offit. See Iqbal, 556 U.S. at 663. Thus, Plaintiff has failed to allege sufficient facts to support a
claim against Defendants as it pertains to Offit.

b. Plaintiff has Failed to Allege Intentional Interference with the Business
Relationship Between Rimon and Mr. Waldbaum

The second element of a claim for tortious interference with a prospective business

relationship that a plaintiff must allege is that Defendants knew of a business relationship with a

1]

 
third party and intentionally interfered with it. RSM Production Corp., 643 F.Supp.2d at 410-11.
In an effort to support his claim, Plaintiff relies on two letters sent to the New Jersey court by
Defendant Delmonaco. See TAC Exs 4-5. First, Plaintiff cites to a letter dated May 7, 2018, sent
to the New Jersey court upon Defendant Delmonaco’s realization that Plaintiff had obtained
employment with Rimon. /d. Ex 4. Plaintiff takes great liberty in summarizing the sentiment of
Defendant Delmonaco’s first letter. TAC { 39. While Plaintiff claims that the letter states that
Defendant Delmonaco “would do everything he can to make sure that Plaintiff would be
punished for the counsel fees” they allegedly owed him, Defendant Delmonaco actually said, in
the letter, that he would “take all steps necessary to ensure that [Plaintiffs ex-spouse] does not
become another casualty of the Court system.” Jd.; TAC Ex 4. The May 7, 2018 letter contains
no indication of Defendants’ intention to interfere with the third-party relationship. See id.
Plaintiff also cites to a subsequent letter sent to the New Jersey court two days later, on
May 9, 2018. /d. § 40; TAC Ex 5. Once again, Plaintiff misconstrues the language of the letter.
Id. § 40. Plaintiff summarizes the sentiment of the letter by alleging that it indicated a promise to
“destroy Plaintiff's practice and the relationship between Plaintiff and Rimon by the same tactics

that defendants have been using on” Eaton. Jd. In actuality, the May 9, 2018 letter reads as

follows:
“Mr. Waldbaum can be assured that a notice will be sent to Essex County
Probation advising as to Mr. Waldbaum’s current employment with
Rimon’s Intellectual Property Team. In order to ensure that the appropriate
amount of support is garnished from Mr. Waldbaum’s income, I will
append a copy of Judge Casale’s October 2016 decision to same.”

TAC Ex 5.

The language in the two letters cited does not indicate an intention to interfere with Mr.

Waldbaum’s business relationship with Rimon. /d. Exs 4-5. The liberty taken by Plaintiff in

12

 
interpreting the letters sent by Defendants to the presiding Judge is not, in and of itself, sufficient
to support Plaintiffs claim of intentional interference with his prospective relationship with
Rimon.

c. Plaintiff has Failed to Allege that Defendants Acted Solely out of Malice in
any Alleged Interference with Eaton

The third element of a tortious interference with a prospective business relationship
claim requires a plaintiff to demonstrate that a defendant acted solely out of malice, or used
dishonest, unfair, or improper means. RSM Production Corp., 643 F.Supp.2d at 410-11.
Generally speaking, in order for a plaintiff to satisfy the third element, “the defendant’s conduct
must amount to a crime or an independent tort.” Valley Lane Industries Co., v. Victoria’s Secret
Direct Bran Management, L.L.C., 455 Fed.Appx 102, 105-06 (2d Cir. 2012); see PKG Group,
LIC v. Gamma Croma, S.p.A., 446 F.Supp.2d 249, 251 (S.D.N.Y. 2006) (“In all but the most
egregious circumstances, dishonest, unfair, or improper means must amount to misconduct that
constitutes either a crime or an independent tort.”). Lawful conduct is generally insufficient to
give rise to the required level of culpability as it pertains to a defendant. /d. at 106. Yet, an
exception to this general rule exists if a plaintiff “can demonstrate that the defendant engaged in
conduct for the sole purpose of inflicting intentional harm on plaintiffs.” Id.; see Schultz v. North
American Ins. Group, 34 F.Supp.2d 866, 869 (W.D.N.Y. 1999), Regarding the exception, “an
action taken in economic self-interest is not an action taken for the sole purpose of inflicting
intentional harm” on a plaintiff. RSM Production Corp., 643 F.Supp.2d at 412; see Catskill
Development, L.L.C. v. Park Place Entertainment Corp., 217 F.Supp.2d 423, 434-35 (S.D.N.Y.
2002).

Here, even if Plaintiff satisfied all other elements of a tortious interference with a

prospective business relationship, Plaintiff does not sufficiently allege that Defendants engaged

13

 

 
in unlawful conduct. See TAC. To summarize, Mr. Waldbaum alleges that he divorced his ex-
spouse in 2001. Jd. J 9. Pursuant to the divorce, Mr. Waldbaum paid spousal and child support
for eight years. Id. { 10. Following the economic downturn in 2008, the monthly payments were
reduced to an amount that Mr. Waldbaum could afford due to his lack of employment. Jd. Two
years later, in 2010, Plaintiffs ex-spouse initiated a proceeding in the matrimonial court in New
Jersey demanding the original monthly amount of support payment — a proceeding initiated via
Defendants’ services. Jd. { 11. In 2012, Plaintiff secured employment with Eaton. Jd. § 12. In
2015, prior to a plenary hearing before the New Jersey court, Defendants sought attorneys’ fees
from Plaintiff. Jd. ¥ 18. Plaintiff could not pay the fees and a Default Order was issued against
Plaintiff. Id. Defendants then turned the Default Order over to Probation for the purposes of
enforcement. Jd. at 19. Shortly thereafter, Probation issued an IWO calling for a monthly
garnishment of Plaintiff's wages. Jd. § 20. The [WO was later adjusted because of Plaintiff's
inability to pay. Id § 21. Defendants also sought relief from the New Jersey court by way of a
bench warrant for the outstanding fees. Jd. However, that bench warrant was vacated due to
Plaintiffs inability to pay. Jd. at 23. Defendants also sought relief by seeking sanctions against
Eaton alleging that Eaton was involved in a conspiracy with Mr. Waldbaum to hide his assets. Id.
{ 24. Defendants’ sought-after sanctions were denied for lack of evidence. Jd. 28. Additionally,
Defendants sent multiple letters to the New Jersey court indicating Mr. Waldbaum’s changes in
employment and seeking to renew their multiple requests for attorney’s fees. Id. [J 39-40.

None of the facts alleged are illegal or “improper.” RSM Production Corp., 643
F.Supp.2d at 410-11. Since 2012, Defendants have represented Plaintiff's ex-spouse in the
ongoing matrimonial dispute in New Jersey. See TAC. Defendants continue to seek spousal and

child support payments from Plaintiff, who continues to work as a lawyer. Jd. In addition,

14

 
Defendants seek compensation for their services, pursuant to a Default Order issued in 2015. Id.
Throughout, Defendants have utilized the court system in an effort to recover their fees and the
money sought by their client. Jd. Defendants’ representation of their client and pursuit of their
own business interests, as demonstrated by Plaintiff's TAC, are indications that any interference
with Plaintiffs business relations was not undertaken for the sole purpose of inflicting
intentional harm on Mr. Waldbaum. RSM Production Corp., 643 F.Supp.2d at 412. Thus,
Plaintiff has failed to satisfy the elements of a claim for tortious interference with a prospective
business relationship as it pertains to Eaton.
II. Plaintiff has Failed to State a Claim for Declaratory Relief

As stated, Plaintiff's TAC includes a third count for declaratory relief under 28 U.S.C. §§
2201-2202. TAC 4f 58-64. 28 U.S.C. § 2201, also known as the Declaratory Judgment Act,
provides that “in a case of actual controversy within its jurisdiction ... any court of the United
States ... may declare the rights and other legal relations of any interested party seeking such
declaration ...” See Lifeguard Licensing Corp. v. Kozak, 371 F.Supp.3d 114, 123 (S.D.N.Y.
2019) (citing 28 U.S.C. § 2201(a)). Courts have “a unique and substantial discretion in deciding
whether to declare the rights of litigants.” Carr v. DeVos, 369 F.Supp.3d 554, 563 (S.D.N.Y.
2019) (quoting Winton v. Seven Falls Co., 515 U.S. 277, 286 (1995)). The Declaratory Judgment
Act does not create an independent cause of action, and declaratory judgment actions are
“governed by the Federal Rules of Civil Procedure like any other civil action.” Garanti Finansal
Kiralama A.S. v. Aqua Marine and Trading Inc., 697 F.3d 59, 63 (2d Cir. 2012); see Chevron
Corp. v. Naranjo, 667 F.3d 232, 244-45 (2d Cir. 2012)).

Here, Plaintiff has failed to allege facts that justify the relief sought. While Plaintiff cites

the two letters sent by Defendant Delmonaco to the New Jersey court as proof that such relief is

15

 
necessary, as previously articulated by the Court, Defendant Delmonaco’s letters do not rise to
the level of threats void of justification and worthy of this Court’s intervention. See TAC §f 59-
61. As such, Plaintiff has failed to state a claim under 28 U.S.C. §§ 2201-2202, and his request
for declaratory relief is denied.
CONCLUSION

For the aforementioned reasons, Plaintiff has failed to allege facts sufficient to support a
claim for tortious interference with a contract and tortious interference with prospective business
relationship. Thus, Defendants’ Motion to Dismiss is hereby GRANTED.

Accordingly, Plaintiffs requests for relief, including monetary, injunctive, and
declaratory relief, are hereby DENIED.
SO ORDERED. |
Dated: September 26, 2019 Nadie .

New York, New York / (Ce 2

ANDREW L. CARTER, JR.
United States District Judge

 

16

 

 
